55 N.Y.2d 819 (1981)
The People of the State of New York, Respondent,
v.
Joseph Murphy, Appellant.
Court of Appeals of the State of New York.
Decided December 23, 1981.
Elaine Platt for appellant.
Eugene Gold, District Attorney (Michael J. Halberstam of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On summary consideration, order affirmed. We cannot say, as a matter of law, that defendant did not consent to having the police enter his apartment. The presence of the four uniformed officers, the fact that one officer placed his hand on the door to the apartment, and the fact that defendant was clad in his underwear at the time in question are only factors to be taken into account when determining whether consent was voluntarily given. (People v Kuhn, 33 N.Y.2d 203, 208-209.) Under the circumstances of this case, the record before us offers no reason to disturb *821 the affirmed determination that defendant voluntarily consented to the police entry into his apartment.